DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	Since the related parent application has been matured into a patent, therefore the application under the title should be updated to: --“now patent No. 10573975”--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Shiraishi (JP 2004193937).
	Shiraishi discloses the claimed conformal array antenna, comprising:
	a substrate 10 having a non-conductive roughened curved surface formed with a plurality of hook-shaped structures that are formed by blasting a plurality of particles on the substrate, said non-conductive roughened curved surface defining a plurality of spaced-apart antenna pattern regions (see Fig. 1 a-c and the discussion at page 2, paragraphs 2-3 of the provided translation); and



	a conductive circuit 21a/31a located in said antenna pattern regions, and including an activation layer formed on said roughened curved surface and containing an active metal, and a first metal layer formed on said activation layer (see Fig. 1c, or alternative embodiment of Fig.  2f).
	Note:  It should be noted that a "product by process "or product claim is directed to the product per se, no matter how such a product was made. It has been well established by the courts that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" form or not. 
	Limitations of claims 5-6 also met by the above (see Figs. 1-2).

Conclusion
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt